Abatement Order filed October 1, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00289-CR
                                  ____________

                         AUSTEN LOPEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


              On Appeal from the 462nd Judicial District Court
                          Denton County, Texas
                   Trial Court Cause No. F17-3042-367

                           ABATEMENT ORDER

      Appellant is represented on appeal by appointed counsel, Shelly Messerli.
On August 26, 2020, counsel filed a motion to withdraw as appellate counsel
because she has taken a position with the Second Court of Appeals in Fort Worth,
Texas. Accordingly, we enter the following order.

      We ORDER the judge of the 462nd District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                               PER CURIAM.



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.